Mr. Justice Scott delivered the opinion of the Court: This appeal is prosecuted from the judgment of the circuit court reversing and remanding a cause pending in that court on appeal from the county court. It has been held, in two or three cases in this court, such judgments are not final in the sense that term is used in the statute, and, therefore, no appeal or writ- of error will lie. For this reason the present appeal must be dismissed. Inasmuch as there must be a new trial of the cause, it may not be improper to say the judgment of the circuit court reversing the judgment of'the county court is entirely correct. The county court had jurisdiction of the cause. Only the sum of $500 was claimed in the declaration and summons, which was within the jurisdiction of the court, notwithstanding it may have appeared from the evidence, when the interest to which plaintiff was justly entitled on the principal sum was added, the aggregate amount would exceed $500, yet she disclaimed the right, before the case was submitted, to recover for any sum beyond that claimed in the declaration. This she had a clear right to do, and her cause of action was within the jurisdiction of the court. The decisions of this court are conclusive on this point. Ellis v. Snider, Breese, 336; Korsoski v. Foster, 20 Ill. 32; Bates v. Bulkley, 2 Gilm. 389 ; Raymond v. Strobel, 24 Ill. 113. The appeal will be dismissed, at costs of appellant. Appeal dismissed.